Citation Nr: 0405004	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of overpayment of educational 
assistance benefits in the calculated amount of $655.05.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The record shows that the veteran had active military service 
from April 1988 to April 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The veteran was present 
at the Board hearing before the undersigned Veterans Law 
Judge held at the RO in Waco, Texas in September 2003, which 
explains her choice of representation.  A transcript of her 
testimony has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

Through the Board hearing testimony it appears that the 
veteran seeks to challenge the creation of the overpayment 
and its recovery if validly created (Transcript (T) at 4, 9 
and 11).  

At this point, the record shows that the issue of creation of 
the debt is a reasonably raised intertwined issue that has as 
yet not been initially adjudicated or developed to any 
appreciable extent.  See Bagwell v. Brown, 9 Vet. App. 337, 
339-40 (1996) and Harris v. Derwinski, 1 Vet. App. 180 
(1991).  A challenge to a debt must be resolved before 
consideration of waiver of recovery of the debt.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  All underlying issues 
that go to the creation or validity of the debt must first be 
resolved.  

The veteran's arguments appear to include administrative 
error and knowledge on the part of the educational 
institution.  See for example , Bell v. Derwinski, 1 Vet. 
App. 430 (1991).  The information contained in the RO notice 
letter and the statement of the case refers to evidence from 
the educational institution that is not found in the record.  
Further, neither document addressed whether the overpayment 
was properly created.

The Veterans Claims Assistance Act of 2000 (VCAA) notice and 
duty to assist provisions as clarified in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) would not be applicable to 
the indebtedness claim.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  See also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a) (2003).  However, the RO must insure that 
the notice provisions contained in the applicable statutes 
have been followed.  It appears that the full amount of the 
alleged overpayment, $655.05, has been collected through 
withholding.

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
further development and adjudicative action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The VBA AMC should contact the 
appropriate official at Howard College 
and request that they provide any 
information available regarding the 
veteran's change of course selection 
during the summer term in 2002 that was 
sent to the RO so that the amount of her 
educational assistance benefit could be 
determined.  If previously provided, it 
should be associated with the record.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, the VBA AMC should determine 
whether a valid debt was created with 
consideration given to the veteran's 
assertions of administrative error and 
constructive knowledge as applicable.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until she 
is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


